                        Case 7:18-cv-09860-VB Document 7
                                                       3 Filed 10/26/18
                                                               10/25/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                 __________ District of
                                                                     of New York
                                                                        __________

                   JULIAN PERDOMO,                                )
                   on behalf of himself,                          )
                 FLSA Collective Plaintiffs,                      )
                       and the Class
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                         Civil Action No.
                                                                  )
               113-117 REALTY, LLC., et al.                       )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       DIRECT PROPERTY MANAGEMENT LLC
                                       c/o Lawrence Marolda
                                       415 Fifth Avenue
                                       Pelham, New York, 10803




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       C.K. Lee, Esq.
                                       Lee Litigation Group, PLLC
                                       30 East 39th Street, Second Floor
                                       New York, NY 10016
                                       Tel: (212) 465-1188


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:       10/26/2018                                                             /s/ J. Gonzalez
                                                                                        Signature of Clerk or Deputy Clerk
